 In the Matter of INTERNATIONALSHOECOMPANY (RUBBERPLANT)andUNITEDRUBBER WORKERS,LOCAL 198, CIOCase No. 14-R-880.-Decided March 6, 1944.Mr. C. F. Nerlich,of St. Louis, Mo.,Mr. G. B. BrittonandMr. P. 11.Raukohl,ofHannibal,Mo., for theCompany.Mr. Floyd Robinson,of RockIsland,Ill., for the CIO'Mr. H. B. FurlowandMr. Dan Winin,ger,ofHannibal,Mo., forDistrict 50.Mr. Wil7i'am Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Rubber Workers, Local 198,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Inter-national Shoe Company (Rubber Plant), Hannibal, Missouri, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Harry G. Carlson,Trial Examiner.' Said hearing was held, at Hannibal, Missouri, onFebruary 11, 1944.The Company, the CIO, and District 50, UnitedMine Workers of America, herein called District 50, appeared andparticipated.All parties were afforded fall opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-tieswere afforded an opportunity to file briefs with the Board.Upoii the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYInternational Shoe' Company is engaged in the, manufacture andsale of footwear. It operates factories, tanneries, and other plants55 N L R B, No. 46.267 268DECISIONS OF NATIONALLABOR RELATIONS BOARDin numerous States, including several plants at Hannibal, Missouri'We are here concerned with the Company's Rubber Plant at Hannibal,at which rubber articles are produced.More than 90 percent of theraw materials used at the Hannibal plant and more than 90 percentof the%finished products of ,that plant move in interstate commerce.In 1943 the products of the Rubbelr,Plant were valued in excess of$5,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Rubber Workers, Local 198, affiliated with the Congress ofIndustrial Organizations, and District 50, United Mine' Workers ofAmerica, are labor organizations admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company -has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of the Company's em-ployees, in effect until the CIO has been certified by the Board in anappropriate unit.The CIO was certified by the Board in January 1942, and has beenrecognized by the Company as the exclusive collective bargaining repre-sentative of the employees ii1 the appropriate unit in a written contract,containing a maintenance of membership clause, which expired onFebruary 15, 1944.Upon these facts we find that the CIO has demon-strated a sufficient interest among employees in the unit hereinafterfound to be appropriate to raise a question concerning representation 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection-9,(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIi'We find, in substantial agreement with a stipulation of the parties,that all employees of the Company's Rubber Plant at Hannibal, Mis-souri, but excluding clerical and office employees, bonded watchmen,laboratory employees, the engineering staff, and all supervisory, em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendThese findings are based upon the Board's findings in a prior case involving this Com-pany,Matter of International,Shoe Company,36 N. L R B. 11732 There are about 837 employees in the appropriate unit.District 50 submitted 148authorization cards bearing apparentlygenuine signatures. INTERNATIONAL SHOE COMPANY269`such action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.3IV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the 'em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection .4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and, pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with International ShoeCompany (Rubber Plant), Hannibal, Missouri, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among-the employees, in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction,- including employeeswho did not work during said pay-roll period because they were" illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by United Rubber Workers of America, CIO, or by ShoeWorkers, District 50, United Mine Workers of America, for the pur-poses of collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.IThis unit was in effect found by the Board to be appropriate inMatter of-InteinationalShoe Company,36 N. L R B. 1173, 38 N L R. B 216 Although in that decision thecanvas footwear department was included in the unit, canvas footwear is no longer beingi"The unions request that they be designated on the ballot as "United Rubber Workersof America, CIO," and "Shoe Workers, District 50, United Mine Workers of America " Therequest is hereby granted.